   Case 18-43260       Doc 8      Filed 11/05/18       Entered 11/05/18 11:14:44    Desc Main
                                     Document          Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 18-43260
                                                                     Chapter 12
David Skiba and Kathleen Skiba,

               Debtors.

                   NOTICE OF HEARING AND MOTION FOR DISMISSAL
TO: All creditors and parties in interest pursuant to Local Rule 2002-4.
         1.    Kyle L. Carlson, Chapter 12 Trustee, moves to dismiss this case.
      2.      The Court will hold a hearing on this motion at 10:00 a.m. on Wednesday,
December 5, 2018, in Courtroom 8 West, 8th Floor, U.S. Courthouse, 300 South 4th Street,
Minneapolis, MN 55415.
      3.      Any response to this motion must be filed and served not later than Friday,
November 30, 2018, which is five days before the time set for the hearing (including Saturdays,
Sundays and legal holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY
FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.
       4.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334.
The motion is brought pursuant to 11 U.S.C. § 1208, Bankruptcy Rule 1017, and Local Rule 1017-
2. This case is pending before this Court.
        5.      This case was filed on October 17, 2018. The debtors have failed to file all
schedules, statements, and other documents required by 11 U.S.C. § 521 and Fed. R. Bankr. P.
1007(b)(1) within the 14-day time limit imposed by Fed. R. Bankr. P. 1007(c). Failing to file
documents required by Section 521(a) and Fed. R. Bankr. P. 1007(b) in a timely fashion is cause
for dismissal pursuant to 11 U.S.C. § 1208(c). See In re Milky Way Organic Farm, LLC, case
nos. 12-10742 & 12-10777 (Bankr. Vt., February 14, 2017) (“[Section 1208(c)] is an illustrative,
non-exclusive list and the Court must determine whether cause has been established in each case,
based upon the unique facts and circumstances presented.”).
        WHEREFORE, the Trustee moves the Court for an order dismissing the case and such
other relief as may be just and equitable.
Dated: 11/5/18
                                                               /e/ Kyle L. Carlson
                                                               Kyle L. Carlson
                                                               Chapter 12 & 13 Trustee
                                                               PO Box 519
                                                               Barnesville, MN 56514
                                                               218-354-7356



                                                   1
  Case 18-43260       Doc 8     Filed 11/05/18       Entered 11/05/18 11:14:44     Desc Main
                                   Document          Page 2 of 7



                                       VERIFICATION

       I, Kyle L. Carlson, Chapter 12 Trustee, declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge, information, and belief.

Dated: 11/5/18
                                                             /e/ Kyle L. Carlson
                                                             Kyle L. Carlson, Trustee




                                                 2
   Case 18-43260        Doc 8     Filed 11/05/18       Entered 11/05/18 11:14:44     Desc Main
                                     Document          Page 3 of 7


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                                Case No. 18-43260
                                                                      Chapter 12
David Skiba and Kathleen Skiba,

                Debtors.

                             MEMORANDUM OF FACTS AND LAW


  I.     FACTS
         The facts supporting the motion are set forth in the attached verified motion.
 II.     FAILURE TO FILE DOCUMENTS
        Section 521(a)(1) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure
1007(b)(1) require debtors to file schedules of assets and liabilities, a schedule of current income
and expenditures, a schedule of executory contracts and unexpired leases, a statement of
financial affairs, and pay advices. In voluntary cases, those documents must be filed within 14
days of the filing of the bankruptcy petition. See 11 Fed. R. Bankr. P. 1007(c). An extension of
that time period may be granted only motion for cause shown. See id.
       This case was filed on October 17, 2018. The debtors have failed to file all schedules,
statements, and other documents required under 11 U.S.C. § 521 and Fed. R. Bankr. P.
1007(b)(1) within the 14-day time limit imposed by Fed. R. Bankr. P. 1007(c). No extensions
have been requested or granted. Accordingly, cause exists for dismissal pursuant to 11 U.S.C. §
1208(c).
III.     CONCLUSION
         Based on the foregoing, the Trustee requests that the case be dismissed.
Dated: 11/5/18                                                 /s/ Kyle L. Carlson
                                                               Kyle L. Carlson
                                                               Chapter 12 & 13 Trustee
                                                               PO Box 519
                                                               Barnesville, MN 56514




                                                   3
   Case 18-43260       Doc 8      Filed 11/05/18       Entered 11/05/18 11:14:44    Desc Main
                                     Document          Page 4 of 7


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                               BKY 18-43260
                                                                     Chapter 12
David Skiba and Kathleen Skiba,

                Debtors.

                                             ORDER

This case is before the Court on the motion of Trustee Kyle L. Carlson for an order dismissing
the case of David Skiba and Kathleen Skiba, BKY 18-43260,

         Based on the motion and file,
         IT IS ORDERED THAT:
         1.     The debtors’ Chapter 12 case is hereby DISMISSED.
        2.      The Trustee shall distribute available funds, if any under 11 U.S.C. § 1226 to
creditors in accordance with the plan.


Dated:


                                             ______________________________________
                                             Kathleen H. Sanberg
                                             Chief United States Bankruptcy Judge




                                                   4
   Case 18-43260        Doc 8     Filed 11/05/18       Entered 11/05/18 11:14:44      Desc Main
                                     Document          Page 5 of 7


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                                 BKY 18-43260
                                                                       Chapter 12
David Skiba and Kathleen Skiba,

                 Debtors.

                     UNSWORN DECLARATION FOR PROOF OF SERVICE

        The undersigned, being an employee of the Chapter 12 Trustee, declares that on the date
indicated below, I served the attached Notice of Hearing and Motion for Dismissal upon all entities
named below by first class mail postage prepaid and to any entities who are Filing Users, by
automatic e-mail notification pursuant to the Electronic Case Filing System:

         DAVID SKIBA AND KATHLEEN SKIBA
         7241 HWY 95 NE
         NORTH BRANCH, MN 55056

         U.S. ATTORNEY ERICA H. MACDONALD
         U.S. COURTHOUSE
         300 S 4TH STREET
         SUITE 600
         MINNEAPOLIS, MN 55415

         ALL CREDITORS ON ATTACHED MATRIX

And I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: 11/5/18
                                                        /e/ Patricia Halverson
                                                        Patricia Halverson
                                                        Chapter 12 Office




                                                   5
Case 18-43260   Doc 8   Filed 11/05/18   Entered 11/05/18 11:14:44   Desc Main
                           Document      Page 6 of 7
Case 18-43260   Doc 8   Filed 11/05/18   Entered 11/05/18 11:14:44   Desc Main
                           Document      Page 7 of 7
